                       Case 3:20-cv-02829-VC Document 101 Filed 12/22/20 Page 1 of 5




          Ian N. Feinberg
          ifeinberg@feinday.com
          Feinberg Day
          577 Airport Blvd., Suite 250
          Burlingame, CA 94010
          T: 650.825.4300

          December 22, 2020

          Hon. District Judge Vince Chhabria
          San Francisco Courthouse, Courtroom 4 - 17th Floor
          450 Golden Gate Avenue, San Francisco, CA 94102

          Re:       Boston Scientific Corporation, et al v. BioCardia, Inc., No. 3:19-cv-05645-VC
                    BioCardia, Inc. v. nVision, et al., No. 3:20-cv-02829-VC

          Dear Judge Chhabria:

                 BioCardia’s counterclaims and claims in the above captioned cases were either properly
          dismissed without prejudice under Rule 41 or must be dismissed without prejudice due to lack of
          standing. The declaratory judgment claims of BSC, Scimed and Fortis should also be dismissed
          without prejudice for lack of a case or controversy.

          I.        BioCardia Properly Dismissed its Claims Under Rule 41

                  Rule 41(a)(1)(A)(i) permits a plaintiff to unilaterally dismiss its claims without prejudice
          prior to the filing of an answer, responsive pleading or motion for summary judgment.1 A notice
          of dismissal under these rules is effective even if it covers a subset of the opposing parties or a
          subset of the claims against an individual opposing party. Pedrina v. Chun, 987 F.2d 608, 609–
          10 (9th Cir. 1993). Moreover, such dismissals may be made in the face of a pending motion to
          dismiss. Advanced Engineering Solution, Inc. v. Paccar, Inc., No. 5;12-CV-00986-LHK, 2012
          WL 4005557, at *2 (N.D. Cal. Sept. 12, 2012); CRST Van Expedited, Inc. v. Werner Enterprises,
          Inc., 479 F.3d 1099, 1104 n.3 (9th Cir. 2007) (“A Rule 12(b)(6) motion to dismiss is not such
          a responsive pleading.”); Morrison v. Mahoney, 399 F.3d 1042, 1046 (9th Cir. 2005). Rule
          41(a)(1)(A)(i) is available as to a defendant who has not answered even if other defendants have
          answered. Advanced Engineering Solution, 2012 WL 4005557, at *2 (“The mere fact that Paccar,
          another co-Defendant, had served an answer prior to Plaintiff’s request for dismissal does not
          vitiate Plaintiff’s ‘absolute right to voluntarily dismiss ... some or all of the defendants’ so long as

          1
            The analogous rule for dismissal of counterclaims is Rule 41(c), which references rule
          41(a)(1)(A)(i). A motion to dismiss a counterclaim is not a responsive pleading and therefore may
          be voluntarily dismissed. Dept. of Educ., Hawaii v. C.B. ex rel. Donna B, No. 11-00576
          SOM/RLP, 2012 WL 1081073, *3 (D. Hawai’i March 29, 2012).


Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                         1
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
                       Case 3:20-cv-02829-VC Document 101 Filed 12/22/20 Page 2 of 5




          the Defendants whom Plaintiff seeks to dismiss have not yet served an answer or motion for
          summary judgment.”); Welsh v. Correct Care, L.L.C., 915 F3d 341, 344 (5th Cir. 2019). Because
          dismissal is effective on filing and no court order is required, “[t]he filing of a notice of voluntary
          dismissal with the court automatically terminates the action as to the defendants who are the
          subject of the notice” and “[s]uch a dismissal leaves the parties as though no action had been
          brought.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

                  Counterdefendants BSC, Scimed and Fortis in the BSC Case and defendant nVision in the
          nVision Case may argue that BioCardia’s Rule 41 notices were ineffective as to them because they
          filed answers to previous pleadings, although they moved to dismiss the operative pleadings.2
          Such an argument is incorrect notwithstanding the opinion in Sanchez v. Seterus, Inc., No. 17-cv-
          011983-HRL, 2017 WL 4355146, *3 (N.D. Cal. Oct. 2, is 2017). While noting no Ninth Circuit
          authority on point, the Sanchez court held that an answer to an inoperative complaint does preclude
          Rule 41(a)(1) dismissal of an operative complaint. Id. BioCardia respectfully submits that the
          Sanchez court is incorrect because “[i]t is well-established in our circuit that an amended complaint
          supersedes the original, the latter being treated thereafter as non-existent.” Ramirez v. County of
          San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (internal quotation omitted); see also Rhodes
          v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010). An answer to a superseded pleading is similarly
          inoperative and nonexistent. Bryant v. Mattel, Inc., No. CV-04-9049 DOC (RNBx), 2010 WL
          11463865, at *5 (C.D. Cal. Oct. 5, 2010). Therefore, an answer that does not exist to a pleading
          that does not exist cannot be an “answer” under Rule 41(a)(1) under controlling Ninth Circuit law.
          Accordingly, BioCardia properly dismissed all counterclaims and claims without prejudice under
          Rule 41(a)(1)(A)(i).

                 To the extent that the Court finds that the Rule 41(a)(1) dismissals were ineffective as to
          any party, BioCardia respectfully requests dismissal by court order under Rule 41(a)(2). Such
          dismissals are without prejudice by default. Fed. R. Civ. P. 41(a)(2).

          II.       Dismissal for Lack of Standing in this Case Must be a Non-Merits Based Dismissal
                    Under Rule 12(b)(1), and Rule 12(b)(6) is Inapplicable

                 It is undisputed that BioCardia, Inc. is the parent of BioCardia Lifesciences, Inc. Whether
          a shareholder (i.e., BioCardia, Inc.) may bring suit to enforce the contractual and intellectual
          property rights of an entity it owns (i.e., BioCardia Lifesciences, Inc.) is a question of Article III
          standing per the Ninth Circuit. Virginia Sur. Co. v. Northrup Gruman Corp., 144 F.3d 1243, 1245-
          47 (9th Cir. 1998); EMI Ltd. v. Bennett, 738 F.2d 994, 997 (9th Cir. 1984), cert. denied, 469 U.S.
          1073 (1984) (“Generally, a shareholder does not have standing to redress an injury to the
          corporation in which it holds stock.”); Shell Petroleum, N.V. v. Graves, 709 F.2d 593, 595-96, (9th
          Cir. 1983), cert. denied, 464 U.S. 1012 (1983) (“To have standing to maintain an action, a
          shareholder must assert more than personal economic injury resulting from a wrong to the

          2
           Counterdefendant Ms. Sarna in the BSC Case and the “Shareholder Defendants” in the nVision
          Case (e.g., EXXclaim) cannot make this argument because they have never answered. Advanced
          Engineering Solution, 2012 WL 4005557, at *2.

Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                        2
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
                       Case 3:20-cv-02829-VC Document 101 Filed 12/22/20 Page 3 of 5




          corporation . . . A shareholder must be injured directly and independently of the corporation.”).
          This is known as the “Shareholder Standing Rule.” See also Sovereign Asset Management, Inc. v.
          Health Net Insurance Co, No. CV-18-9360 FMO (DFMx), 2019 WL 4640397, at **3-4 (C.D. Cal.
          Sept. 10, 2019) (dismissing without prejudice for lack of standing a parent company’s claims that
          should have been brought by the parent’s subsidiaries).3

                  Under Ninth Circuit law concerning the Shareholder Standing Rule, BioCardia, Inc. was
          not injured independent of BioCardia Lifesciences, Inc., and there is therefore no Article III
          standing for BioCardia’s counterclaims and claims. Sovereign Asset Management, Inc., 2019 WL
          4640397, at **3-5 (“Plaintiff’s claim against [defendant] is dismissed without prejudice to
          plaintiff’s subsidiaries pursuing the claim.”). With no Article III standing, there is no subject
          matter jurisdiction, and such claims must be dismissed under Rule 12(b)(1) without prejudice. Id.
          Accordingly, BioCardia’s counterclaims and claims cannot be dismissed under Rule 12(b)(6).

                 Furthermore, when a party lacks legal and beneficial ownership of a claim, the district court
          lacks constitutional standing under Article III and such claims must be dismissed under Rule
          12(b)(1) and not Rule 12(b)(6). In Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011),
          the Ninth Circuit held:

                  The district court erroneously concluded that lack of Article III standing was grounds
                  for dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.
                  Though lack of statutory standing requires dismissal for failure to state a claim, lack
                  of Article III standing requires dismissal for lack of subject matter jurisdiction under
                  Federal Rule of Civil Procedure 12(b)(1). Simmonds v. Credit Suisse Sec. (USA) LLC,
                  638 F.3d 1072, 1087 n. 6 (9th Cir. 2011); see also Vaughn v. Bay Envtl. Mgmt., Inc.,
                  567 F.3d 1021,1022 (9th Cir. 2009) (statutory standing); Warren v. Fox Family
                  Worldwide, Inc., 328 F.3d 1136, 1141 (9th Cir. 2003) (constitutional standing).

                  Notably, the Maya court observes that the Warren case is one concerning constitutional
          standing. In Warren, the plaintiff lacked constitutional standing because he lacked legal and
          beneficial ownership of the copyrights he asserted. Warren, 328 F.3d at 1140-45. Accordingly,
          whether intellectual property rights are owned by the claimant, the inquiry is one of constitutional
          standing and Rule 12(b)(1) is the proper vehicle for deciding the issue. Here, like in Warren,
          BioCardia, Inc. lacks legal and beneficial ownership of the intellectual property and contractual
          rights asserted. Thus, Rule 12(b)(1) is the proper vehicle to resolve the current standing challenge
          and not Rule 12(b)(6). Maya, 658 F.3d at 1067; Warren, 328 F.3d at 1140-45.

                Defendants’ cases are inapposite because they do not concern the question of whether a
          shareholder has standing to redress injury to a corporation in which it owns stock and/or do not

          3
            Courts outside the Ninth Circuit agree. Securities Industry & Financial Markets Ass’n v. U.S.
          Commodity Futures Trading Comm’n, 67 F. Supp. 3d 373, 406, 437 (D.D.C. 2014); Aricsure
          Holdings, Inc. v. Frey, No. 18-1514-RGA-MPT, 2019 WL 1324943, *9 (D. Del. March 25, 2019)
          (dismissing parent under Rule 12(b)(1)).

Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                        3
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
                       Case 3:20-cv-02829-VC Document 101 Filed 12/22/20 Page 4 of 5




          concern or address lack of Article III standing. First, Article III standing in Volkswagen was found
          and the Volkswagen court was clear that “courts can’t assume Article III jurisdiction to reach the
          merits of a case.” In re Volkswagen Clean Diesel Mktg., Sales Practices, and Prods. Liab. Litig.,
          975 F.3d 770 (9th Cir. 2020). In Volkswagen, the issue was whether purchases of Volkswagen
          vehicles by plaintiffs at auction in the months following approval of a class action settlement were
          covered by a settlement agreement. The issue was not whether the purchasers ever purchased
          Volkswagen vehicles. Whether the purchases were covered by the settlement went to the merits
          and not whether one was the legal or beneficial owner of the right sought to be enforced. Second,
          the unpublished Lindsey case did not address the Shareholder Standing Rule, found there was
          Article III standing (here there is not) and, regardless, cannot be squared with the published Ninth
          Circuit authority above. Lindsey v. Starwood Hotels & Resorts Worldwide Inc., 409 Fed. Appx.
          77 (9th Cir. 2010). Third, in Zirvi, the standing issue was not resolved by the district court. Zirvi
          v. Flatley, 433 F. Supp. 3d 448 n.5 (S.D.N.Y. Jan. 14, 2020). Fourth, SM Kids is non-binding and
          inapposite because it merely says that Article III standing is not implicated when the issue is one
          of contract interpretation (like in Volkswagen) rather than whether one holds the rights (e.g.,
          intellectual property rights) to be enforced (like in Warren). SM Kids, LLC v. Google LLC, 963
          F.3d 206, 212 (2d Cir. 2020). Fifth, the Torrey Pines case cites to Volkswagen, Lindsey and SM
          Kids and is inapposite for the same reasons. Torrey Pines Logic, Inc. v. Gunwerks, LLC, No.
          190cv092195-H-DEB, 2010 WL 6321569 (S.D. Cal. Oct. 28, 2020).4 In sum, there is no
          persuasive authority to support dismissing the controversy on the merits because it has been
          established that BioCardia, Inc. does not possess the legal or beneficial ownership of the claims.

                 While the Court should find that Rule 12(b)(1) is applicable and Rule 12(b)(6) is not, if the
          Court were to dismiss “with prejudice” for lack of standing such a ruling would only bar
          BioCardia, Inc. from reasserting that it owned the claim at the time of the dismissal. It would not,
          for example, bar BioCardia, Inc. from obtaining claim ownership by way of assignment and
          reasserting the claim. See, e.g., Guerpo v. Amresco Residential Mortg. Corp., 13 Fed. Appx. 649,
          651 (9th Cir. 2001). Having no preclusive effect against BioCardia, Inc. in a cured, prospective
          setting, a dismissal of BioCardia, Inc. “with prejudice” for lack of standing cannot have any
          preclusive effect whatsoever against BioCardia Lifesciences or other potential plaintiffs.

          III.      The Dismissal Should be Without Prejudice Regardless of the Whether Rule 12(b)(1)
                    or Rule 12(b)(6) Applies

                  In Fleck, the Ninth Circuit held that regardless of whether Rule 12(b)(1) or Rule 12(b)(6)
          is the basis for a standing-based related dismissal, the dismissal must be without prejudice. Fleck

          4
            The Court previously stated “it’s not clear why courts dismiss contract-based claims against
          defendants that are not parties to the contract under Rule 12(b)(1) instead of Rule 12(b)(6) . . .
          [but] “the Court will follow the approach typically taken by courts towards defendants not party
          to contracts and dismiss for lack of standing.” Founder Institute Inc. v. Hartford Fire Insurance
          Co., No. 200-cv-04466-VC, 2020 WL 6268539, at *1 (N.D. Cal. Oct. 22, 2020). If dismissals
          based on defendants’ non-ownership of claims is based on Rule 12(b)(1), it is hard to understand
          how a dismissal for a plaintiff’s non-ownership of claims would not also be under Rule 12(b)(1).

Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                      4
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
                       Case 3:20-cv-02829-VC Document 101 Filed 12/22/20 Page 5 of 5




          & Associates, Inc. v. City of Phoenix, 471 F.3d 1100, 1106-07 (9th Cir. 2006). In Fleck, the
          defendant “filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) and (6).”
          Id. at 1103. The district court granted the motion and dismissed with prejudice. Id. The Ninth
          Circuit found that dismissal with prejudice was reversible error. Id. at 1107. Specifically, Fleck
          held that because the plaintiff could not assert the rights of another “the district court lacked subject
          matter jurisdiction over the entirety of [plaintiff’s] complaint and therefore erred by reaching the
          merits.” Id. The Ninth Circuit then vacated the district court’s order dismissing with prejudice
          and “remand[ed] with instruction to dismiss without prejudice.” Id. Because the plaintiff was not
          able to enforce someone else’s rights, the district court was powerless to reach the merits and
          dismiss with prejudice regardless of whether the motion was under Rule 12(b)(1) or Rule 12(b)(6).
          Id. (citing Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94 (1998) and Brereton v.
          Bountiful City Corp., 434 F.3d 1213, 1216-20 (10th Cir. 2006) (“Since standing is a jurisdictional
          mandate, a dismissal with prejudice for lack of standing is inappropriate, and should be corrected
          to a dismissal without prejudice.”). Numerous courts follow the Fleck holding that dismissal for
          lack of standing must be without prejudice. Christiana Trust as Trustee v. SFR Investment Pool
          1, LLC, 801 Fed. Appx. 528, 530 (9th Cir. 2020); Pleasant v. County of Merced, 669 Fed. Appx.
          388, 389 (9th Cir. 2016); Many Cultures, One Message v. Clements, 520 Fed. Appx. 517, 519 (9th
          Cir. 2013); Koller v. Harris, 312 F. Supp. 2d 814, 829 (N.D. Cal. 2018); Anderson v. The Hain
          Celestial Group, Inc., 87 F. Supp. 1226, 1235 n.3 (N.D. Cal. 2015); Stelmachers v. Verifone, Inc.,
          No. 5:14-cv-04912-EJD, 2017 WL 3968871, at *5 (N.D. Cal. Sept. 7, 2017); University of
          Pittsburgh v. Varian Medical Systems, Inc., 569 F.3d 1328, 1333 (Fed. Cir. 2009).

                  A case cited by opposing counsel confirms that a dismissal for lack of standing—even on
          summary judgment—should be without prejudice. In In re Phenylpropanolamine (PPA) Products
          Liability Litigation, MDL No. 1407, 2006 WL 2136722 (W.D. Wash. July 28, 2006), the district
          court granted summary judgment of no standing, denied plaintiff’s Rule 17 motion to correct
          standing and dismissed the matter without prejudice. Id. at *4. Here, the parties agree that
          BioCardia, Inc. lacks standing to assert the claims. BioCardia’s Rule 17 motions have been
          withdrawn and BioCardia Inc.’s counterclaims and claims should be dismissed without prejudice.

          IV.       The Declaratory Relief Claims in the BSC Case Should Be Dismissed Without
                    Prejudice Because They Admit There is No Case or Controversy

                  Article III of the U.S. Constitution limits a federal court’s judicial power to “cases” or
          “controversies.” BSC, Scimed and Fortis’s claims in the BSC Case are for declaratory relief under
          28 U.S.C. § 2201, which are limited to “case[s] of actual controversy.” Here, given that all parties
          agree that BioCardia, Inc. does not have standing for its counterclaims, which mirror BSC, Scimed
          and Fortis’s declaratory relief claims, BSC, Scimed and Fortis therefore implicitly admit there is
          no jurisdiction, and such claims should be dismissed without prejudice.

          Respectfully submitted,

          /s/ Ian N. Feinberg
          Ian N. Feinberg


Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                                          5
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
